1                                                               The Honorable Barbara J. Rothstein
2

3

4

5

6                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
7
     CONNIE HARRIS, KRISTI SCOCCO,                 Case No.: 2:19-cv-291-BJR
8    SUSAN SARTAIN, MARY MIHOVILICH,
     DAVID ASUNCION, BRIAN JAEGER,                 STIPULATION &
9    JUDY JAEGER, MARY CANTU,                      ORDER CONTINUING TRIAL AND
     KRISTEN WEISE, DAIN PEEZ,                     EXTENDING DEADLINES
10   KATRINA JOHNSON, CATHERINE
     CLEMENS, MARK MILLER, MARY                    Noted for Hearing:
11   MIOTKE, DALE DOYON, AARON
     HEINTZMAN, SARA MCNAMARA,                     October 29, 2019
12   ERIN BAST, and MARIA SAGISI GEISS,
     as individuals,
13
                  Plaintiffs,
14           v.
15   U.S. BANKCORP, BANK OF AMERICA,
     N.A., & KEYCORP, national banking
16   associations,
17                 Defendants.
18
                                              Stipulation
19
             The parties, through their respective counsel, hereby STIPULATE and AGREE as
20
     follows:
21
             1.    On or about February 28, 2019, Plaintiffs filed their Complaint in this matter,
22
     Case No. 2:19-cv-291-BJR. (Dkt. #1.)
23
             2.    On or about April 1, 2019, Defendant KeyCorp. filed a motion to dismiss Plaintiffs’
24
     Complaint. (Dkt. #10.)
25
                                                                                                         MLG




26

                                                                   MCDOUGALD LAW GROUP P.S.
     STIPULATION & ORDER – 1                                        400 108th Ave. NE, Suite 510
     /TML/                                                          Bellevue, Washington 98004
                                                                          (425) 455-2060
1            3.     On or about April 11, 2019, Plaintiffs filed a Motion for Leave to File First

2    Amended Complaint. (Dkt. #11.)

3            4.     On or about May 8, 2019, the Court issued its Standing Order, which scheduled

4    several deadlines. (Dkt. #19.)

5            5.     On June 17, August 1, and September 13, 2019, the parties filed joint stipulations

6    and proposed Orders extending the deadline to file Amended Pleadings. (See Dkts. #22, 26, 31.)

7    On each occasion, the parties noted that, without the benefit of the Court’s ruling on motions

8    before it, the parties were unable to effectively conduct pretrial discovery, to effectively prepare
9    expert witnesses, and to amend their pleadings to assert counterclaims, cross claims, or third-party
10   claims. In addition, the parties were unable to fully analyze potential pretrial resolution issues.
11   (See Dkts. #22, 26, 31.)
12           6.     The Court granted each stipulation. (See Dkt. #25, 28, 32.)
13           7.     On or about October 18, 2019, Defendants filed a joint letter with the Court
14   requesting a decision on motions pending before the Court. (Dkt. #33.)
15           8.     On October 25, 2019, the Court issued an order on Plaintiffs’ motion for leave to
16   file a First Amended Complaint and on KeyCorp.’s motion to dismiss. (Dkt. #34.)
17           9.     The Court’s October 25, 2019 order granted Plaintiffs’ motion for leave to amend
18   and analyzed KeyCorp.’s motion to dismiss against Plaintiffs’ First Amended Complaint.

19   (Dkt. #34 at p. 4 (“The Court considers KeyCorp’s motion to dismiss as applied to Plaintiffs’

20   amended complaint.”).) The Court proceeded to grant in part and to deny in part KeyCorp.’s

21   motion to dismiss. (Dkt. #34 at p. 17.)

22           10.    Now, the parties have an operative complaint. (See Dkt. #34 at p. 17; Dkt. #11-1.)

23   The parties, however, have been without an operative complaint since April 2019 (or six months

24   and 14 days, from April 11, 2019 until October 25, 2019). The parties have not had effective time

25   to conduct pretrial discovery, expert witness preparation, and to amend the pleadings to assert
                                                                                                            MLG




26   counterclaims, cross claims, or third-party claims, which may require discovery.

                                                                      MCDOUGALD LAW GROUP P.S.
     STIPULATION & ORDER – 2                                           400 108th Ave. NE, Suite 510
     /TML/                                                             Bellevue, Washington 98004
                                                                             (425) 455-2060
1                11.    The parties have conferred and agree that a trial continuance is proper and thus

2    seek to continue the current trial date and related pretrial deadlines. Accordingly, the parties,

3    through their respective counsel, hereby STIPULATE and request that the Court enter an Order

4    CONTINUING the current June 8, 2020 trial date as well as pretrial dates before it, and enter an

5    Order scheduling trial and pretrial deadlines as follows:

6                (A)    Trial Date:                             August 10, 2020

7                (B)    Amended Pleading Deadline:              November 11, 2019

8                (C)    Expert Reports:                         January 14, 2020
9                (D)    Discovery Completed by:                 February 12, 2020
10               (E)    Dispositive Motion Filings:             March 13, 2020
11               (F)    Motion in Limine Filing:                July 6, 2020
12               (G)    Joint Pretrial Statement:               July 16, 2020
13               (H)    Pretrial Conference:                    July 28, 2020
14               (I)    Length of Trial:                        10 – 15 Days
15               12.    The parties’ counsel have conferred over their trial calendars. If the Court elects
16   to schedule a new trial date that is different from the one proposed, then the parties request that
17   the Court consider that the earliest date after August 10, 2020 that all counsel would be available
18   for trial in this matter would be November 9, 2020. The parties request that the Court consider

19   the following conflicts of counsel for scheduling purposes:

20           •   Counsel to defendant KeyCorp. is unavailable between June 15, 2020 and

21               July 17, 2020 because of a state court trial and a private securities arbitration.

22           •   Counsel to defendant Bank of America is unavailable July 1, 2020 through

23               July 31, 2020 because of trials scheduled in other matters.

24           •   Counsel to defendant U.S. Bank has a seven-week trial starting September 14, 2020

25               and thus is unavailable between September 14, 2020 and November 2, 2020.
                                                                                                              MLG




26   So Stipulated.

                                                                            MCDOUGALD LAW GROUP P.S.
     STIPULATION & ORDER – 3                                                 400 108th Ave. NE, Suite 510
     /TML/                                                                   Bellevue, Washington 98004
                                                                                   (425) 455-2060
1    Dated this 29th day of October 2019.

2            McDougald Law Group P.S.                    Attorney West Seattle
3            /s/Shannon L McDougald                      /s/Eric J Harrison
             /s/Trent M Latta                            Eric J. Harrison
4            Shannon McDougald, Esq.                     5400 California Ave. SW
             Trent Latta, Esq.                           Suite E
5            400 108th Ave. NE, Suite 510                Seattle, WA 98136
             Bellevue, WA 98004                          Counsel to Plaintiffs
6            Counsel to KeyCorp.
7            Dorsey & Whitney LLP                        Andrews Lagasse Branch + Bell
8            /s/Shawn Larsen-Bright                      /s/Kelly Drew Folger
             /s/Alexandra Johnston                       Kelly Drew Folger
9            Shawn Larsen-Bright                         601 W. 1st Avenue, Suite 1400
             Alexandra Johnston                          Spokane, WA 99201
10           701 Fifth Avenue, Suite 6100                Counsel to Bank of America
             Seattle, WA 98104
11           Counsel to U.S. Bank National Association
12

13   //

14   //

15   //

16   //

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //
                                                                                                  MLG




26

                                                                  MCDOUGALD LAW GROUP P.S.
     STIPULATION & ORDER – 4                                       400 108th Ave. NE, Suite 510
     /TML/                                                         Bellevue, Washington 98004
                                                                         (425) 455-2060
1                                                 ORDER

2            Based on the foregoing Stipulation of the Parties, the Court hereby issues the following

3    ORDER:

4            (A)    The Parties’ current trial dates is hereby STRICKEN and

5                   rescheduled to begin at 9:30 a.m. on August 10, 2020.

6            (B)    The Court hereby sets the following pretrial deadlines:

7             Deadline for filing amended pleadings                      November 11, 2019
8             Reports from expert witnesses under FRCP 26(a)(2) due      January 14, 2020
9             Discovery completed by                                     February 12, 2020
10            All dispositive motions must be filed by                   March 13, 2020
11            All motions in limine must be filed by                     July 6, 2020
12            Joint Pretrial Statement                                   July 16, 2020
13            Pretrial conference                                        11:00 a.m.
14                                                                       July 27, 2020
15            Length of Bench Trial                                      10 – 15 DAY
16           (C)    All other dates, deadlines, and rulings made in the Court’s
17                  May 8, 2019 Standing Order, (Dkt. #19), that do not conflict with
18                  this Order remain the same.
19           SO ORDERED.
20

21           Dated this 31st day of October 2019.
22

23

24
                                                         A
                                                         Barbara Jacobs Rothstein
                                                         U.S. District Court Judge
25
                                                                                                        MLG




26

                                                                    MCDOUGALD LAW GROUP P.S.
     STIPULATION & ORDER – 5                                         400 108th Ave. NE, Suite 510
     /TML/                                                           Bellevue, Washington 98004
                                                                           (425) 455-2060
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                               MLG




26

                               MCDOUGALD LAW GROUP P.S.
     STIPULATION & ORDER – 6    400 108th Ave. NE, Suite 510
     /TML/                      Bellevue, Washington 98004
                                      (425) 455-2060
